395 F.2d 771
UNITED STATES of America, Appellee,v.Lorenzo DeWitt LAW, Appellant.
No. 11786.
United States Court of Appeals Fourth Circuit.
Argued May 8, 1968.Decided June 14, 1968.

Appeal from the United States District Court for the District of South Carolina, at Greenville; Robert W. Hemphill, Judge.
Herman E. Cox, Creenville, S.C.  (Court-appointed counsel) (McDonald & Cox, Greenville, S.C., on brief), for appellant.
William B. Long, Jr., Asst. U.S. Atty.  (Klyde Robinson, U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
We find no error in the trial and conviction of this defendant of offenses under the Dyer Act.


2
Affirmed.